Berdon, J.,
concurring. I concur in the result reached in part I of the majority opinion. I would not undertake an analysis of whether, under the state constitution, the standard for determining if an emergency existed is probable cause or the objective reasonableness of the officer’s belief that an emergency existed. Although the defendant raised the state constitution in his brief, he provides only a general and cursory analysis. The defendant did not claim (other than at oral argument) that probable cause should be the standard under the state constitution. Since the defendant has failed to advance any concrete arguments for separate state constitutional treatment of the issue; see State v. Joly, 219 Conn. 234, 258 n.16, 593 A.2d 96 (1991); State v. Mercer, 208 Conn. 52, 67 n.9, 544 A.2d 611 (1988); I would not reach it.
I agree with parts II and III of the majority opinion.